     Case 2:20-cv-00398-RFB-NJK Document 9 Filed 01/22/21 Page 1 of 1



1

2

3                                  UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***

6     JAMES SHARKEY,                                           Case No. 2:20-cv-00398-RFB-NJK

7                                             Plaintiff,               ORDER
              v.
8
      NDOC, et al.,
9                                         Defendants.
10

11

12          On April 8, 2020, the Court dismissed Plaintiff’s civil rights action due to his failure to

13   comply with this Court’s order that Plaintiff either pay the filing fee or file a complete non-prisoner

14   application to proceed in forma pauperis by March 30, 2020. Docket No. 4. The Court dismissed

15   the case without prejudice, and the Clerk entered judgment accordingly. Docket Nos. 4, 5.

16   Plaintiff subsequently filed an application to proceed in forma pauperis and a motion for leave to

17   file electronically. Docket Nos. 7, 8.

18          The Court denies both the application to proceed in forma pauperis, Docket No. 7, and the

19   motion for leave to file electronically, Docket No. 8, because they are moot given that the Court

20   dismissed this action and entered judgment before Plaintiff filed the documents. If Plaintiff wishes

21   to pursue his claims, he must file a complaint in a new case and either pay the complete filing fee

22   or file an application to proceed in forma pauperis in that new case.

23          Accordingly, IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis,

24   Docket No. 7, and motion for leave to file electronically, Docket No. 8, are DENIED as moot.

25          IT IS FURTHER ORDERED that no further documents shall be filed in this closed case.

26          DATED: January 22, 2021.
27
                                                    NANCY J. KOPPE
28                                                  UNITED STATES MAGISTRATE JUDGE
                                                           1
